EXHIBIT 10.1

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT dated as of February 15, 2017 (this “Agreement”) is by
and among Guaranteed Rate, Inc., a Delaware corporation (“GRI”), Realogy
Holdings Corp, a Delaware corporation (“Realogy”), and PHH Corporation, a
Maryland corporation (“PHH”, and together with GRI and Realogy, the “Parties”
and each a “Party”). All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to them in the APA (hereafter defined).

 

W I T N E S S E T H

 

WHEREAS, Guaranteed Rate Holdings, LLC (the “GRI Member”), is a wholly-owned
subsidiary of GRI, and TRG Venture Partner LLC (the “Realogy Member”) is an
indirect wholly-owned subsidiary of Realogy (each of the GRI Member and the
Realogy Member is referred to herein as a “Member” and collectively the
“Members”).

 

WHEREAS, on February 8, 2017, the GRI Member and the Realogy Member formed
Guaranteed Rate Affinity, LLC, a Delaware limited liability company (the “JV”),
and concurrently with the execution of this Agreement, the GRI Member and the
Realogy Member are entering into a Limited Liability Company Operating Agreement
for the JV (the “JV Operating Agreement”);

 

WHEREAS, concurrently with the execution of this Agreement, Realogy Services
Venture Partner LLC, a Delaware limited liability company (“RSV”), PHH Broker
Partner Corporation, a Maryland corporation (“PHHBPC”), and PHH are entering
into a JV Equity Interests Purchase Agreement (the “HL Purchase Agreement”)
pursuant to which RSV has agreed to sell to PHHBPC, and PHHBPC has agreed to
purchase from RSV, all of RSV’s interest (the “Purchased Interests”) in and to
PHH Home Loans, LLC (“HL”), upon the terms and subject to the conditions set
forth in the HL Purchase Agreement, following which PHHBPC shall own all the
issued and outstanding membership interests in and to HL;

 

WHEREAS, concurrently with the execution of this Agreement, the JV, HL and PHH
are entering into an Asset Purchase Agreement (the “APA”), pursuant to which HL
has agreed to sell to the JV, and the JV has agreed to acquire, the Purchased
Assets, upon the terms and subject to the conditions set forth in the APA; and

 

WHEREAS, this Agreement sets forth, among other things, the agreement by GRI and
Realogy to cause their respective subsidiaries that are Members of the JV to
take certain actions in connection with the JV’s performance of its obligations
and duties under the APA and to provide PHH with a guaranty of their respective
Subsidiaries obligations under the APA and the HL Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

SUPPORT OBLIGATIONS

 

1.1          Support Obligations.

 

(a)           GRI agrees to cause the GRI Member, and Realogy agrees to cause
the Realogy Member, to provide to the JV its respective proportionate share
(based on its percentage ownership of membership interests in the JV) (each, its
“Pro Rata Share”) of capital contributions that are required to enable the JV to
(i) obtain the Licensing Approvals and Investor Approvals that are conditions to
the consummation of the transactions contemplated by the APA as promptly as is
reasonably practicable after the date hereof, and (ii) purchase the Purchased
Assets, pursuant to the APA, as and when such capital contributions are required
to be made, and not later than the applicable closing of the transactions
contemplated by the APA (subject to the satisfaction or waiver of all conditions
precedent under the APA).

 

(b)           GRI agrees to cause the GRI Member, and Realogy agrees to cause
the Realogy Member, to use good faith efforts to cause its respective appointed
Representatives (as defined in the JV Operating Agreement) on the Operating
Committee of the JV to support obtaining the Licensing Approvals and Investor
Approvals and the purchase of the Purchased Assets from HL, on the terms and
subject to the conditions set forth in the APA.  In furtherance of the
foregoing, each of GRI and Realogy will, and will cause their respective
Subsidiaries and its and their Representatives to, provide to the JV such
cooperation as is reasonably necessary in connection with obtaining the
Licensing Approvals and Investor Approvals, including (a) furnishing any
documentation or information about such Party or its Subsidiaries as may be
reasonably required or requested by the applicable Governmental Entities,
(b) assisting with the preparation of required applications, registrations,
notifications and other filings with the applicable Governmental Entities,
(c) participating in meetings with and responding to inquiries from the
applicable Governmental Entities and (d) providing any reasonable assurance that
the JV is an eligible licensee in accordance with applicable regulatory
requirements, as may be required or requested by the applicable Governmental
Entities.

 

(c)           In the event any Delayed Purchased Assets and the Assumed
Liabilities related thereto have not been acquired or assumed by the JV prior to
the second anniversary of the date of the APA, GRI will use its reasonable best
efforts to directly or indirectly acquire such Delayed Purchased Assets and
assume such Assumed Liabilities no later than the second anniversary of the date
of the APA, consistent with Section 1.7 of the APA.

 

(d)           Each of GRI and Realogy, severally (based on its Pro Rata Share)
and not jointly, guarantees, absolutely and unconditionally and as a primary
obligation (and not as surety only), the payment obligations of the JV under the
APA, the Assignment and Assumption Agreement, and the Transition Services
Agreement (collectively, the “APA Relevant Agreements”), strictly in accordance
with the terms thereof, as well as payment of any Damages awarded by a
Governmental Entity in connection with any breach of a pre-Closing obligation
contained in the APA up to a maximum amount of $3,000,000 (the “APA Guaranteed
Obligations”).  If the JV fails or refuses to pay any such APA Guaranteed
Obligations, each of GRI and Realogy shall, severally (based on its Pro Rata
Share) and not jointly, without any

 

2

--------------------------------------------------------------------------------


 

notice or demand whatsoever, immediately pay such APA Guaranteed Obligations for
which the GRI Member or the Realogy Member is liable (based on their Pro Rata
Share of the APA Guaranteed Obligations), as applicable.  Each of GRI and
Realogy agrees that this guarantee constitutes a guaranty of payment when due
and not of collection or performance.  Each of GRI and Realogy hereby expressly
waives (to the fullest extent permitted by Law) diligence, presentment, demand
of payment, protest and, to the extent permitted by Law, all notices whatsoever
(except as otherwise required to be provided to the JV under the APA Relevant
Agreements), any requirement that any Party exhaust any right, power or remedy
or proceed against the JV under any APA Relevant Agreement. The foregoing
notwithstanding, in no event shall GRI or Realogy be required to pay more than
its applicable Pro Rata Share of the APA Guaranteed Obligations.

 

(e)           Realogy guarantees, absolutely and unconditionally and as a
primary obligation (and not as surety only) that RSV shall fully, completely and
timely pay and perform all of its obligations and Liabilities described in the
HL Purchase Agreement, the Assignment and Assumption Agreement (as defined in
the HL Purchase Agreement) or the Termination Agreement (as defined in the HL
Purchase Agreement) (collectively, the “HLPA Relevant Agreements”), strictly in
accordance with the terms thereof (the “HLPA Guaranteed Obligations”).  If RSV
fails or refuses to pay or perform any such HLPA Guaranteed Obligations, Realogy
shall, without any notice or demand whatsoever, immediately pay or perform such
HLPA Guaranteed Obligations, as applicable.  Realogy agrees that this guarantee
constitutes a guaranty of payment when due and not of collection.  Realogy
hereby expressly waives (to the fullest extent permitted by Law) diligence,
presentment, demand of payment, protest and, to the extent permitted by Law, all
notices whatsoever (except as otherwise required to be provided to RSV under the
HL Purchase Agreement), any requirement that any party exhaust any right, power
or remedy or proceed against RSV under any HLPA Relevant Agreement.

 

(f)            Notwithstanding anything to the contrary in this Agreement, PHH
acknowledges and agrees that (i) to the extent that the JV or RSV, as
applicable, is relieved of any of the APA Guaranteed Obligations or the HLPA
Guaranteed Obligations, respectively, each of GRI and Realogy and their
respective Subsidiaries shall be similarly relieved of their corresponding
obligations under this Agreement, and (ii) each of GRI and Realogy may assert,
as a defense to, or release or discharge of, any obligation of such Party under
this Agreement, any claim, defense or release that the JV or RSV, as applicable,
could assert against PHH or its Subsidiary under the APA Relevant Agreements or
the HLPA Relevant Agreements, as the case may be.

 

(g)           In the event that any Governmental Entity listed on
Section 5.1(e) of the PHH Disclosure Letter shall have notified any of the
Parties in writing that it has an outstanding material objection to the
consummation of the Transactions, each of the Parties agree to use their
respective reasonable best efforts to resolve such objection; provided that it
will not be deemed a breach of this covenant if such efforts fail to clear the
objection.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS

 

2.1          Termination. The term of this Agreement shall commence on the date
hereof and shall continue in effect until the earlier of (i) the full payment
and performance of the APA Guaranteed Obligations and the HLPA Guaranteed
Obligations or (ii) 180 days after the termination of the APA and the HL
Purchase Agreement; provided that, in the event that any Action is instituted
that challenges the validity of the termination of the APA or the HL Purchase
Agreement or alleges the breach of or seeks the enforcement of the terms
thereof, this Agreement shall continue in effect until such Action is finally
resolved.

 

2.2          Counterparts. This Agreement may be executed in multiple
counterparts, any one of which need not contain the signatures of more than one
Party, but all such counterparts taken together shall constitute one and the
same instrument.  This Agreement or any counterpart may be executed and
delivered by facsimile copies or delivered by electronic communications by
portable document format (.pdf), each of which shall be deemed an original.

 

2.3          Entire Agreement. This Agreement and the other Transaction
Agreements contain a final and complete integration of all prior expressions by
the Parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the Parties hereto with respect to the
subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

 

2.4          Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable Law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

2.5          Amendment. This Agreement may be amended only by a written
agreement executed by all the Parties. Following such amendment, this Agreement,
as amended, shall be binding upon all Parties.

 

2.6          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and permitted
assigns, and neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Parties.

 

2.7          No Third Party Beneficiaries. Nothing contained in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

2.8          Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS,

 

4

--------------------------------------------------------------------------------


 

RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

2.9          Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
RELATED DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

2.10        Submission to Jurisdiction; Waivers. Each Party hereby irrevocably
and unconditionally: (a) submits for itself and its property in any legal action
or proceeding relating to this Agreement and the other Transaction Agreements to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the federal or state courts of
the State of Delaware, and appellate courts from any thereof; (b) consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) agrees that
service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Parties, at their addresses set forth in
Section 2.11 or at such other address of which the Parties shall have been
notified pursuant thereto; and (d) agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction.

 

2.11        Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents and other communications under this
Agreement must be in writing and must be given (a) by depositing the same in the
United States mail, postage prepaid, certified or registered, return receipt
requested, (b) by delivering the same in Person and receiving a signed receipt
therefore, (c) by sending the same by a nationally recognized overnight delivery
service or (d) by telecopy (promptly confirmed by telephone and followed by
personal or nationally recognized overnight delivery). For purposes of notices,
demands, consents and other communications under this Agreement, the addresses
of the Parties (and their respective counsel, if applicable) shall be as
follows:

 

If to GRI, addressed to:

 

Guaranteed Rate, Inc.
3940 N. Ravenswood
Chicago, IL 60613
Attention: Chief Executive Officer
Facsimile No.: 773-435-0676

 

with a copy (which will not constitute notice) to:

 

5

--------------------------------------------------------------------------------


 

Mayer Brown LLP
1999 K Street
Washington, DC 20006
Attention: Lauren Pryor
Email: Lpryor@mayerbrown.com
Facsimile No.: 202-830-0358

 

If to Realogy, addressed to:

 

Realogy Holdings Corp.
175 Park Avenue
Madison, New Jersey 07940
Attention:  General Counsel
Facsimile No.:  973-407-6685

 

with a copy (which will not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Attention: Thomas W. Greenberg, Esq.
Email: Thomas.greenberg@skadden.com
Facsimile No.: 917-777-7886

 

If to PHH, addressed to:

 

PHH Corporation
3000 Leadenhall Road
Mt. Laurel, NJ  08054
Attention:  General Counsel
Facsimile No.:  856-917-7295

 

with a copy (which will not constitute notice) to:

 

Jones Day
250 Vesey Street
New York, New York  10281
Attention:  Jeffrey Symons
Email:  jsymons@jonesday.com
Facsimile No.: (212) 755-7306

 

Notices, demands, consents and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given, made and received
three (3) Business Days following the date so mailed. Notices, demands, consents
and other communications given in accordance with the foregoing clauses (b) and
(d) shall be deemed to have been given, made and received when sent on a
Business Day or, if not sent on a Business Day, then the next succeeding
Business Day. Notices, demands, consents and other communications given in
accordance with the foregoing clause (c) shall be deemed to have been given,
made and received when delivered

 

6

--------------------------------------------------------------------------------


 

or refused on a Business Day or, if not delivered or refused on a Business Day,
then the next succeeding Business Day. Any Party or its assignee may designate a
different address to which notices or demands shall thereafter be directed and
such designation shall be made by written notice given in the manner hereinabove
required, provided, that at all times each Party shall be required to maintain a
notice address in the continental United States.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

 

GUARANTEED RATE, INC.

 

 

 

 

 

By:

/s/ Victor Ciardelli

 

 

Name: Victor Ciardelli

 

 

Title: Chief Executive Officer

 

 

 

 

 

REALOGY HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Anthony E. Hull

 

 

Name: Anthony E. Hull

 

 

Title: Executive Vice President, Chief Financial Officer, Treasurer

 

 

 

 

 

PHH CORPORATION

 

 

 

By:

/s/ Glen A. Messina

 

 

Name: Glen A. Messina

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------